DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 20, 2022, have been fully considered but they are not persuasive.

Applicant argues that Examiner failed to respond to arguments presented in the response dated September 10, 2021: 
First, Chandrasekaran at para. 0025 merely discloses that players who are in a game still have access to their chat windows and may leave a game they are currently playing by clicking on a "departure" icon provided in the chat window or within the game itself, and leaving the game may not result in exiting the current chat session. Applicant respectfully submits that leaving the game is completely different from a user who was previously included in the invitation target user group leaving the invitation target user group. 

Applicant has submitted the above arguments in the Amendment filed on September 10, 2021. However, the Examiner has failed to substantively respond to these arguments. Under MPEP § 706.07, an office action that is made final “should include a rebuttal of any arguments raised in the applicant’s reply.” In the absence of a rebuttal of each point of argument, Applicant submits that the subject matter of claims 8-10 should be allowed.

However, Examiner did in fact address this argument on page 13 of the final rejection of October 26, 2021: 
Chandrasekaran makes a distinction between being a member of a “party” (i.e. a group of people participating in an online game) and being a participant of a chat room associated with that party (Chandrasekaran: par 0025 [It may be noted that leaving the game may not result in exiting the current chat session]; par 0038 [Window 301 includes an exit option 308 for any user to leave either an ensuing game or the group chat, or both.]). Examiner maintains that the party fairly reads upon the claimed “target user group.”

leaving the game is completely different from a user who was previously included in the invitation target user group leaving the invitation target user group” it is not clear what property recited or otherwise required by claim 1 makes this so. The game party of Chandrasekaran, being a group comprised of invitees of selected other groups, fairly meets the claimed target group (Chandrasekaran: par 0035) according to the broadest reasonable interpretation. Accordingly, leaving the party/game may therefore be considered leaving the target group and the arguments presented on page 13 of the previous office action were fully responsive to this point. 

Applicant further argues that Examiner’s position that Chandrasekaran suggests that leaving a game/party may result in also leaving a chat room is speculation or conjecture. Examiner respectfully disagrees as this functionality is strongly implied in Chandrasekaran and it could even be argued is inherent to the reference (Chandrasekaran: par 0025 [It may be noted that leaving the game may not result in exiting the current chat session]; par 0038 [Window 301 includes an exit option 308 for any user to leave either an ensuing game or the group chat, or both.]). Given the disclosure in paragraphs 0025 and 0038 of Chandrasekaran Examiner maintains that while the party and the chat room are distinct entities it would have been clear to one of ordinary skill that departing the game/party could result in automatically leaving the chat as well as Chandrasekaran discloses this feature is optional. Accordingly, Examiner respectfully disagrees with Applicant’s characterization of this position as speculation or conjecture (Remarks: p. 4). 

…the user may continue to belong to the same invitation target user group even if the user exists the chat session or the game (in which case the user can later accept the invitation message sent to the invitation target user group and join the chat room again).” Id. This assumes that the claimed “target user group” exists independently from the party/game e.g. on the list that was used for the invitation. However, this is not required by claim 1 which separately recites “an invitation target list including a plurality of user groups” and an “invitation target user group.” The claim does not require that the target user group be a part of the claimed list or even stored in a data structure and the claim does not recite that a user is removed from the list or one of the plurality of groups on the list. According to the broadest reasonable interpretation an “invitation target user group” encompasses a party comprising the set of users that were selected in the invitation. Modifying an invitation list or invitation data structure, removing a user from a preexisting group, or revoking an invitation, is not required by claim 1. A lack of capability to rejoin and the other characteristics mentioned in the arguments are likewise not required by claim 1. Id. Examiner may not import limitations from the specification into the claims. See MPEP § 2111.01(II). 

The remaining arguments depend on or relate to arguments addressed above. Accordingly, the rejections are maintained. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454